PEARSON, Judge.
A real estate broker, Rose B. Moore, brought this petition for certiorari under the provisions of section 475.35, Fla.Stat., *197F.S.A., to review a final order of the Florida Real Estate Commission revoking her registration as a real estate broker. The petitioner urges that reversible error was committed at the proceeding before the examiner, since she was prevented from fairly-presenting her defense by reason of the failure of the Real Estate Commission to conduct the hearing pursuant to section 475.27, Fla.Stat., F.S.A. This section provides that whenever an examiner is appointed to hear and report the evidence, the examiner shall receive the evidence offered together with any objections thereto and shall report the entire evidence offered together with the objections.
The broker was not represented by an attorney at the time of the taking of the evidence before the examiner. However, she was in no way prevented from having such representation in the event she had desired such. Her contention is, because she had no attorney to advise her that evidence could be submitted over objections to testimony made by the attorney for the commission, certain evidence was never introduced into the record, which she had a right to tender.
In the light of this charge we have read the record and find, although there are instances in which the broker accepted objections of the attorney for the commission as rulings, that the broker was afforded and availed herself of the opportunity to offer any and all evidence, including the making of a full statement on her own behalf. We determine therefore that no reversible error within the meaning of the review provided by statute has been shown. See Glasser v. Florida Real Estate Commission, Fla.App.1960, 117 So.2d 761.
 It is not only the duty of judicial and quasi-judicial bodies to afford a fair and complete hearing to those accused, but also to conduct the proceedings so that the record affirmatively shows that the hearing meets all requirements of the law. Therefore, examiners appointed pursuant to section 475.27, Fla.Stat., F.S.A., should announce, and make said announcement a part of the record in all cases where the broker is not represented by counsel, that the examiner will receive all evidence offered and will record the same together with any objections thereto.
Having determined that the petitioner was not in this case deprived of a substantial constitutional or statutory right, the petition is therefore,
Denied.
HORTON, C. J., and CARROLL, CHAS., J., concur.